 Case 3:19-cv-01083-RJD Document 21 Filed 07/08/20 Page 1 of 2 Page ID #934




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

MICHAEL S. LAWRENCE,                                    )
                                                        )
                         Plaintiff,                     )
                                                        )
vs.                                                     )   Civil No. 19-cv-1083-RJD
                                                        )
COMMISSIONER of SOCIAL SECURITY,                        )
                                                        )
                         Defendant.                     )

                                 ORDER for ATTORNEY’S FEES

DALY, Magistrate Judge:

         Before the Court is the parties’ Joint Motion to Award Attorney Fees and Costs. (Doc.

20).

         The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

amount of $5,800.00.

         The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the parties’

agreement, this award shall fully and completely satisfy any and all claims for fees and expenses

that may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412. The motion does not address costs, and Plaintiff may file a separate bill of

costs.

         The parties’ Joint Motion (Doc. 20) is GRANTED. The Court awards Plaintiff the sum

of $5,800.00 (five thousand and eight hundred dollars) for attorney’s fees and expenses pursuant to

the Equal Access to Justice Act. These funds shall be payable to Plaintiff, per Astrue v. Ratliff,


                                                    1
 Case 3:19-cv-01083-RJD Document 21 Filed 07/08/20 Page 2 of 2 Page ID #935




560 U.S. 586 (2010). See also, Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However,

in accordance with the parties’ agreement, any part of the award that is not subject to set-off to pay

Plaintiff’s pre-existing debt to the United States shall be made payable to Plaintiff’s attorney

pursuant to the EAJA assignment previously executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATE: July 8, 2020.



                                               s/ Reona J. Daly
                                               REONA J. DALY
                                               U.S. MAGISTRATE JUDGE




                                                  2
